Citation Nr: 1448730	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-12 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee condition, to include as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to August 1980 and from October 1980 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In February 2012, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

In May 2012 and January 2014, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The issue of service connection for a back disability was also the subject of the Board's previous remands.  During the pendency of the appeal, in a July 2014 rating decision, the RO granted service connection for a back condition and assigned a 10 percent disability evaluation effective March 10, 2009.  As this represents a full grant of the benefit sought, the service connection issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  

The Board has reviewed the documents in the electronic claims file in rendering this decision.


FINDING OF FACT

A right knee condition is not related to active duty or due to or aggravated by the service-connected bilateral ankle disability. 


CONCLUSION OF LAW

A right knee condition was not incurred in or aggravated by service, nor proximately due to service-connected bilateral ankle disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board previously remanded this matter on two occasions for further development.  In May 2012, the Board instructed the Agency of  Original Jurisdiction (AOJ)  to assist the Veteran to obtain outstanding treatment records,  afford him an examination for his right knee, and readjudicate the claim.  Subsequently, medical treatment records were obtained, the Veteran was provided an examination in September 2012, and his claim was readjudicated in a December 2012 supplemental statement of the case.  

In remanding the matter again in January 2014, the Board noted that while the Veteran was provided an examination in September 2012, the examiner did not fully address the Veteran's right knee disability as instructed in the May 2012  remand (i.e., to assume that the Veteran had continuity of symptomatology after discharge from service).  Consequently, the Board instructed the AOJ to provide the Veteran another examination for his right knee and readjudicate the claim.  Thereafter, the Veteran was provided another examination in March 2014, and his claim was readjudicated in a July 2014 supplement statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in August 2009, prior to the November 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  All identified and available service and post-service treatment records have been secured.  Although the Board previously determined that the September 2012 VA examination was inadequate, he was provided another examination in March 2014.  Review of the examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an opinion supported by a rationale.  The Board, therefore, concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  As such, the Board finds that VA has fulfilled its duty to assist has been met. 38 C.F.R. § 3.159(c) (4) (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  

Also, as noted above, the Veteran presented testimony in a travel board hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the February 2012 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claim.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran asserts that he injured his right knee during service and has experienced continuity of symptomatology since service discharge.  In the alternative, he contends that his right knee disability is due to his service-connected bilateral ankle disability.  The Veteran testified that he walked differently due to ankle pain because if his ankles give out, he jars his back and legs.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b) (2014).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

If arthritis becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  This presumption does not apply in this case as there is no evidence of arthritis. 

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service treatment records show that the Veteran twisted his knee in June 1990.  The diagnosis was sprain and his knee was immobilized for one week.  

Upon VA examination in October 2009, the Veteran reported that an injury occurred during service which required a knee brace, Motrin and light duty and his duties were changed to office work so it got better.  However, as time went by the pain increased to today's condition.  The examiner opined it was less likely as not related to the knee injury in service as he did not have significant findings on x-ray at the examination and no specific diagnosis of a right knee condition.  

The Veteran was afforded an examination in August 2010, during which he reported he had right knee pain since service in 1985 that has increased in recent years due to his bilateral ankles.  In noting a diagnosis of right knee strain, the examiner opined that the Veteran's right knee strain was less likely as not caused by or a result of his service-connected ankles.  She noted that the Veteran's x-rays remained negative for degenerative changes and stated that the Veteran has not required any significant intervention for the right knee.  She further noted that the Veteran continued to work as a heavy equipment operator requiring strenuous physical work, and opined that it was more likely that his right knee condition was related to the physical demands of his job.  

In an October 2011 opinion, a VA clinician reviewed the Veteran's service treatment records and noted that all episodes of knee complaints in service appeared to be soft tissue and self-limited.  He further noted that the Veteran's retirement physical was negative for any knee condition.  He reported that "[u]nless there are records that show [the Veteran] was treated for his knee soon after discharge," his opinion was that he believed the Veteran's knee condition was unlikely related to service.  He noted that he would expect continuity of symptomatology if there was a causal relationship.  He also opined that the Veteran's right knee condition was not aggravated by his ankle disability as there was no evidence in the medical literature or specific information in the case to support such a claim.  

In May 2012, finding that neither the August 2010 examiner nor the October 2011 physician provided an opinion or supporting rationale as to whether the Veteran's right knee condition was aggravated by or due to his service-connected bilateral ankles, the Board remanded for another examination.  Subsequently, the Veteran was afforded an examination in September 2012.  The examiner found that the Veteran's right knee pain was not caused by or due to right knee sprain during service and again indicated that the knee was the joint most commonly affected by degenerative disease process and the main factor was aging.  He also cited to the significant lag of time from service to first treatment.  Again, the examiner acknowledged that he was instructed "to assume that the Veteran has experienced continuity of symptomatology after discharge from service;" however, he then went on to state that without evidence of treatment during this time period any opinion would be speculative and he could not assume that the Veteran received medical care without adequate evidence.  

The Board found that the September 2012 VA examination report was inadequate and remanded for further examination.  The Veteran was afforded another examination in March 2014.  Upon evaluation of the Veteran and review of the records and in consideration of the Veteran's contention of having had symptoms of right knee pain since service discharge, the examiner found that the Veteran's right knee strain was less likely than not incurred in or caused by service.  The examiner noted that while the Veteran was treated for a twisted knee in June 1990, he had a normal right knee examination on separation in 1996.  Additionally, the examiner found that the previous examinations noted right knee strain (2009) and subjective complaints of right knee pain with decreased range of motion (2012), but showed otherwise normal physical evaluations.  She found that there was no evidence of an inflammatory process (e.g. warmth, redness, or swelling) at any of the examinations and all of his x-rays had essentially been normal.  She concluded that it was less likely as not that the Veteran's current right knee condition was related to his twisted right knee in service, and that it was as likely as not that the 2009 right knee strain and current decreased range of motion with subjective pain were age and activity related.

Additionally, the examiner opined that it was less likely than not that the Veteran's right knee disability was proximately due to or the result of his service-connected 
condition.  She reasoned that there was no clear evidence to suggest an injury
to one lower extremity would have any significant impact on the opposite uninjured limb unless the injury resulted in major muscle or nerve damage causing a partial or complete paralysis of the damage leg, and/or shortening of the injured lower extremity resulting in a limb length discrepancy of more than four or five cm so that the individual's gait pattern had been altered to the extent that clinically there was an obvious lurching type gait.  She cited to medical literature in support of her opinion.  She further noted that the Veteran's subjective complaint of right knee pain with reduced range of motion and normal radiographs was a stand-alone entity, and was not adjunct to or aggravated by service-connected bilateral ankle condition.

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disability.  

The Veteran currently has a disability as he has been diagnosed with right knee strain.  Therefore, Hickson and Wallin elements (1) are met.  

With respect to Hickson element (2), in-service disease or injury, as reflected above, the records showed that the Veteran injured his right knee during service.  Therefore, the second Hickson element has been met with respect to in-service injury.

As to Wallin element (2), a service-connected disability, the Veteran is service-connected for bilateral ankle disabilities.  Therefore, this element is met. 

With respect to crucial Hickson and Wallin elements (3), medical nexus, the questions presented, i.e., the relationship, if any, between the Veteran's current right knee disability, and his military service and service-connected disability are essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issues of whether the Veteran's current right disability is related to service/service-connected bilateral ankle disability, the Board finds that the March 2014 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of both the Veteran's reported history and the Board's remand directives, and prior physical evaluation of the Veteran.  Furthermore, the examiner provided a complete and thorough rationale in support of the opinion.  

The Veteran has submitted no competent and probative nexus evidence contrary to the VA opinion.  He testified that a VA physician indicated to him there could be a nexus between current knee giving way and his ankles but would not submit a written statement.  The Veteran is competent to report what the physician told him, however, such evidence does not support a grant of service connection as it is speculative in nature.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2014) (noting it is a claimant's responsibility to support a claim for VA benefits).

The Board has considered the Veteran's contentions that his right knee disability was caused by service/bilateral ankle disability.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran is not competent to render an opinion as to the cause or etiology of any current right knee disability because he does not have the requisite medical knowledge or training in the field of orthopedics.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical opinions as to a link between his current disability and the documented in-service injury and service-connected disability.  As such, the Board ascribes far more weight to the conclusions of the VA medical professional who concluded that the Veteran's current right knee disability is not related to service/service-connected bilateral ankle disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The VA examiner determined that the current right knee disability is not related to the injury in service and noted in that regard that the Veteran was injured in 1990 but the separation examination in 1996 indicated a normal right knee examination.  This is highly probative evidence against the claim for service connection.  As to the Veteran's contentions of continuity of symptoms, the Board reiterates that
establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran does not have one of the listed conditions, and therefore this alternative means to provide a nexus is not available.  

Based on the foregoing, Hickson and Wallin elements (3) are not met, the weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a right knee condition is not warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right knee condition, to include as secondary to service-connected disability, is denied.  





____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


